OPINION STRAS, Justice. This case requires us to determine whether Danna Rochelle Back may file a petition for an order declaring her eligible for compensation under Minnesota’s Imprisonment and Exoneration Remedies Act, Minn. Stat. §§.590.11, 611.362-.868 (2016) (the “exoneration-compensation statute”). The case raises three purely legal questions. First, was Back “exonerated” under Minn. Stat. § 590.11, subd. l(l)(i), when we reversed her conviction of second-degree manslaughter after . concluding that she could not have been negligently culpable as a matter of law? Second, if our decision did not “exonerate!]” Back, can a statute, consistent with the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution, require a prosecutor to dismiss charges that have already been reversed by an appellate court? Third, if the prose-cutorial-dismissal requirement is unconstitutional as applied to Back, is it severable from the remainder of the exoneration-compensation statute? Because the answer to all three questions is no, we reverse the decision of the court of appeals, which .severed only the prosecutorial-dismissal requirement from Minn. Stat. § 590.11, subd. l(l)(i).- FACTS' In 2007, Back was involved in an altercation between two men, both of whom were at one point in a romantic relationship with Back, The altercation escalated into a shooting, which resulted in the death of one of the men. State v. Back, 775 N.W.2d 866, 867-68 (Minn. 2009). Although Back did not possess or fire the murder weapon; the State charged her with multiple counts of homicide based on her involvement. Id. Following a trial, a jury found Back guilty of second-degree manslaughter, which'requires an offender to “cause! ] -the death of another ... by ... culpable negligence ... creating] an unreasonable risk ... of causing death or great bodily harm to another.” Minn. Stat. § 609.205(1) (2016); Back, 775 N.W.2d at 869. We reversed Back’s' conviction, concluding as a matter of law that Back was not culpably negligent because she- did not have a duty to control the shooter- or protect the victim. Back, 775 N.W.2d at 872. Several years later, following the,passage of the exoneration-compensation statute, Back filed a petition seeking remuneration as an “exonerated” individual under Minn, Stat, § 590.11, which sets forth the definitions and procedural requirements for pursuing exoneration-compensation claims. The State opposed . Back’s petition, arguing that Back was not “exonerated” under Minn. Stat. § 590.11 because, the prosecutor never dismissed the second-degree-manslaughter charge. See Minn. Stat. § 590.11, subd. l(l)(i) (defining “exonerated” to mean that “a court of this state” has “vacated or reversed a judgment of conviction ... and the prosecutor dismissed the charges” (emphasis added)). It is undisputed that the prosecutor failed to take any action following our decision, much less “dismiss[]” the second-degree-manslaughter charge. Nevertheless, Back argued before the district court that the prosecutorial-dismissal requirement, as applied to her case, violates equal protection because it denied eligibility based on an irrational classification: the prosecutor’s failure to carry out what was, in Back’s view, a meaningless act. The district court disagreed and denied Back’s petition, concluding that the prosecutorial-dismissal requirement does not violate equal protection. The court of appeals reached a different conclusion on the constitutional question. According to the court of appeals, the prosecutorial-dismissal requirement violates equal protection because requiring the prosecutor to affirmatively act has no impact on the proceedings once an appellate court reverses a criminal conviction outright. Back v. State, 883 N.W.2d 614, 626-27 (Minn.App. 2016). Rather than invalidating the entirety of Minn, Stat. § 590.11, subd. l(l)(i), however, the court severed only the prosecutorial-dismissal requirement from the remainder of the provision, effectively requiring only “a court of this state ... [to] vacate[ ] or reverse[] a judgment of conviction on grounds consistent with innocence” for an individual to qualify as “exonerated.” We granted the State’s petition for review to address the meaning of the term “exonerated”; whether the prosecutorial-dismissal requirement violates equal protection; and if necessary, the remedy for the equal-protection violation. ANALYSIS The exoneration-compensation statute, which the Legislature enacted in 2014, establishes a framework for compensating individuals who have served time in prison after a wrongful conviction. See Minn. Stat. §§ 590.11, 611.362-.368. The threshold determination under the exoneration-compensation statute is whether an individual has been “exonerated.” See Minn. Stat. § 590.11, subds. 1, 3. If an individual has been “exonerated” and has met various other eligibility requirements in Minn. Stat. § 590.11, subd. 5, such as having been “convicted of a felony and served any part of the imposed sentence in prison,” then the district court “shall issue an order” declaring the claimant eligible for compensation. See Minn. Stat. § 590.11, subd. 7. Gaining eligibility under the exoneration-compensation statute, however, is only the first step on the path to a monetary award. If the district court decides that a claimant is eligible, the claimant then has 60 days to file another petition, which is considered by a compensation panel “of three attorneys or judges” appointed by the Chief Justice. See Minn. Stat. §§ 611.362-.363. If the parties cannot reach a settlement, the panel must hold an evidentiary hearing to “determine the amount of damages to be awarded” based on the evidence and arguments of the parties. See Minn. Stat. §§ 611.363-.364. The final award is forwarded to the Commissioner of Management and Budget, who must then “submit the amount of the award to the [Legislature for consideration ... during the next session of the [Legislature.” Minn. Stat. § 611.367. The decision of the compensation panel, just like the decision of the district court on the initial order of eligibility, is subject to judicial review. See Minn. Stat. § 590.11, subd. 8 (allowing the initial order tp be appealed to the court of appeals if certain requirements are met); Minn. Stat. § 611.366 (permitting “[a] party aggrieved by an award of damages” to obtain “judicial review of the decision” in accordance with Minnesota’s ■ Administrative Procedure Act). I. Each of the legal questions presented by this case arises out of the first step of the exoneration-compensation statute: the district court’s initial determination about whether a claimant is eligible to submit a petition to the compensation panel. The district court determined that Back was ineligible because the prosecutor — here, the Hennepin County Attorney — never dismissed the charges against her, even after we reversed Back’s second-degree-manslaughter conviction on appeal. The first question we must answer, before addressing Back’s constitutional argument, is whether our reversal of Back’s conviction, standing alone, “exonerated” her. Answering this question presents an issue of statutory interpretation that we review de novo. State v. Leathers, 799 N.W.2d 606, 608 (Minn. 2011). _ The plain language of the statute answers the interpretive question posed by this case. Specifically, Minn. Stat. § 590.11, subd. 1, defines what it means to qualify as “exonerated” under the exoneration-compensation statute. It states as follows: Subdivision 1, Definition. For purposes of this section, “exonerated” means that: (1) a court of this state: • (1) vacated or reversed a judgment of conviction on grounds consistent with innocence and the prosecutor (dismissed the charges; or (ii) ordered a new trial on grounds consistent with innocence and the prosecutor dismissed the charges or the petitioner was found not guilty at the new trial; and (2) the time for appeal of the order resulting in exoneration has expired or the order has been affirmed and is final. Minn. Stat. § 590.11, subd. 1 (emphasis added). To qualify as “exonerated,” “a court of this state” must either “vacate! ] or reverse! ] a judgment of conviction on grounds consistent with innocence” or “order!] a new trial on grounds consistent with innocence.” Id. We will , assume, for the sake of deciding this particular case, that Back satisfies the first of the two alternatives based on our decision reversing her second-degree-manslaughter conviction on • sufficiency-of-the-evidence grounds.1 ■■  Both definitions of “exonerated,” however, require .at least one additional act. Under the first definition, in addition to having a court “vacate! ] or reverse! ] a judgment of conviction on grounds consistent with innocence,” a prosecutor must dismiss the charges. Minn, Stat. §. 590.11, subd. l(l)(i). So too under the second definition,, which requires either a jury acquittal or prosecutorial dismissal of the charges after a court “order[s] a new trial on grounds consistent with innocence.” Id., subd. l(l)(ii). The additive nature of these requirements is denoted by the use of the word “and” in both provisions, which indicates that, as applicable here, prosecutorial dismissal was required in addition to, not in lieu of, our reversal of Back’s conviction. See State v. Nelson, 842 N.W.2d 433, 440 (Minn. 2014) (describing the word “and” as a conjunctive); see also Musacchio v. United States, — U.S. ——, ——, 136 S.Ct. 709, 714, 193 L.Ed.2d 639 (2016) (noting how the use of the conjunction “and” in a jury instruction added an element to the offense). Because it is undisputed that the prosecutor took no action to dismiss the second-degree-manslaughter charge, Back does not satisfy the statutory definition of “exonerated.” II.  Haviiig determined that Back does not qualify as exonerated under Minn. Stat. § 590.11, subd. l(l)(i), even though we reversed her second-degree manslaughter conviction, we now turn to the second question presented in this case: whether the prosecutorial-dismissal requirement violates equal protection. The essence of Back’s equal-protection argument is that the first definition of “exonerated” is irrational because its requirements create what amounts to an impossible sequence of events. Specifically, she argues that if a court first “vacate[s] or ' reversed” a conviction outright to satisfy the first requirement of the definition in Minn. Stat. § 590.11, subd. l(l)(i), at least in a case involving only & single charge, then there is nothing left for the prosecutor to dismiss to satisfy the second requirement. Likewise, if a prosecutor first dismisses the charge, then nothing remains for a court to “vacate[ ] or . reverse[ ].” In either scenario, Back asserts, the "provision makes eligibility to proceed with a petition for compensation depen- ' dent on the performance of one act that is legally impossible, which is the definition of an irrational law. Cf. Zablocki v. Redhail, 434 U.S. 374, 394, 98 S.Ct. 673, 54 L.Ed.2d 618 (1978) (Stewart, J., concurring) (concluding a state law that penalizes individuals “for failing to do that which they cannot do” must be “irrational”).  “We review the constitutionality of a statute de novo.” State v. Benniefield, 678 N.W.2d 42, 45 (Minn. 2004), In this case, the applicable standard arises' out of the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution, which says that “[n]o State shall ..." deny to any person within its jurisdiction the equal protection of the laws.” U.S. Const, amend. XIV, § l.2 In evaluating an equal-protection ’ challenge, the Supreme Court has articulated a three-tiered standard of review, requiring heightened scrutiny if a suspect class or a fundamental right is involved. See City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439-40, 105 S.Ct. 3249, 87 L.Ed.2d 313 (1986). 'The parties here agree that the determination of which claimants qualify as “exonerated” under the exoneration-compensation statute does not implicate a fundamental right or a suspect class, so we evaluate Back’s constitutional challenge under the rational-basis test. See Vacco v. Quill, 521 U.S. 793, 799, 117 S.Ct. 2293, 138 L.Ed.2d 834 (1997) (stating that the rational-basis test applies when “a legislative classification or distinction neither burdens a fundamental right nor targets a suspect class” (citation omitted) (internal quotation marks omitted)).  Rational-basis review, the' most deferential of the three tiers of review, requires only that the statutory classification “be rationally related to a legitimate state interest.” City of New Orleans v. Dukes, 427 U.S. 297, 303, 96 S.Ct. 2513, 49 L.Ed.2d 511 (1976). The Supreme Court has made clear that a statutory classification subject to rational-basis review bears “a strong presumption of validity” and that those attacking it “have the burden ‘to negative every conceivable ■ basis which might support it.’ ” Fed. Commc’ns Comm’n v. Beach Commc’ns, Inc., 508 U.S. 307, 314-15, 113 S.Ct. 2096, 124 L.Ed.2d 211 (1993) (quoting Lehnhausen v. Lake Shore Auto Parts Co., 410 U.S. 356, 364, 93 S.Ct. 1001, 35 L.Ed.2d 351 (1973)); As the Supreme Court has‘cautioned, engaging in rational-basis review is not an- opportunity to “judge the wisdom, fairness, or logic of legislative choices.” Id. at 313,113 S.Ct. 2096. Rather, such review provides “wide latitude” to- states when making statutory classifications. Cleburne, 473 U.S. at 440, 105 S.Ct. 3249.  Despite the wide latitude afforded by rational-basis review, it still requires some fit between the classification and the state interest supporting it. Id. at 442,105 S.Ct. 3249 (explaining how rational-basis review examines whether a law is a “rational means to serve a legitimate end”). The definition of “exonerated” in Minn. Stat. § 590.11, subd. l(l)(i), as applicable here, divides claimants into three classes: (1) those, such as Back, whose convictions are “vacated or reversed,” but who do hot have their charges dismissed by a prosecutor; (2) those who have their charges dismissed by a prosecutor, but whose convictions are never “vacated dr reversed”; and (3) those who have their charges dismissed by a prosecutor and their convictions “vacated or reversed.” Even though the substantive standard applicable to all three groups is-the same — whether a conviction has been vacated or reversed “on grounds consistent with innocence” — only the third group of claimants is eligible to file a petition for compensation. The question' is whether the classification among these three groups of similarly situated individuals has a rational basis. See State v. Cox, 798 N.W.2d 517, 521-22 (Minn. 2011). We conclude that it does not. The purpose of the exoneration-compensation statute is to compensate individuals wrongfully convicted of felony offenses. See Act of May 16, 2014, ch. 269, § 1, 2014 Minn. Laws 1020,1020 (“An act relating to public safety; compensating exonerated persons; appropriating money ....”), In the abstract, separating wrongfully convicted individuals into distinct groups based on the particular facts surrounding their convictions, such , as whether a claimant has served time in prison for the wrongful conviction, has a rational basis. See, e.g., Minn. Stat. § 590.11, subd. 5 (stating that a claimant can only “make a claim for that portion of time served in prison during which the person was serving no other sentence”). What is not rational, however, is the situation presented here: separating groups of claimants based on whether thé prosecutor -has dismissed charges that no longer exist, which the court of appeals described as “a meaningless act,” Back, 883 N.W.2d at 626-27. Indeed, the court of appeals did not go far enough in describing the irrationality of the’provision’s prosecutorial-dismissal requirement, which makes eligibility to file a petition.for compensation dependent on a legally impossible act, o.ne that requires a prosecutor to dismiss criminal charges that no longer exist.  To be sure, Minn. R. Crim. P. 30.01 allows a prosecutor to voluntarily dismiss criminal charges against a defendant. But once an appellate court reverses a judgment of conviction outright, a separate rule, Minn. R. Crim. P. 28.02, subd. 12(b), requires the court to “vacate the conviction and enter a judgment of acquittal.” And “[ojnce an acquittal occurs, the prosecution is over.” State v. Pass, 832 N.W.2d 836, 840 (Minn. 2013). Thus, under the Minnesota Rules of Criminal Procedure, dismissal of the charges by a prosecutor and outright reversal of a conviction are mutually exclusive remedies: receiving one completely eliminates the availability of the other. A defendant can get one or the other, but not both.  Recognizing that prosecutorial dismissal after a conviction has been reversed outright is without precedent in criminal practice, the State maintains that Minn. Stat. § 590.11, subd. 1, is a special type of dismissal that has a completely separate effect from a dismissal during an active criminal case. Even if a post-reversal dismissal has no effect on the prosecution, the State argues, Minn. Stat. § 590.11 authorizes such a dismissal to allow the prosecutor to consent to a claimant’s eligibility for compensation. To the extent that the State argues that it can file a Rule 30.01 dismissal to fulfill the prosecutorial-dismissal requirement, we reject this argument because, as detailed above, Rule 30.01 does not allow a prosecutor to dismiss charges that no longer exist. To the extent that the State argues that Minn. Stat. § 590.11, subd. l(l)(i), itself creates a separate post-reversal procedure allowing a prosecutor to dismiss a case, we reject this argument as well.3 The exoneration-compensation statute, despite setting forth detailed procedural requirements for the consideration of compensation petitions, does not establish any procedure by which a prosecutor may dismiss charges that no longer exist, solely to fulfill the requirements in Minn. Stat. § 590.11, subd. l(l)(i). This argument, in other words, is merely a post hoc rationalization for a legislative command to perform an impossible act. If the statute is to be corrected in the manner that the State urges — to include a special statutory procedure for prosecutorial dismissal of reversed or vacated charges — it is for the Legislature, not this court, to do. See Axelberg v. Comm’r of Pub. Safety, 848 N.W.2d 206, 213 (Minn. 2014) (“In short, if the Implied Consent Law needs revision in order to make it embody a more sound public policy, the Legislature, not the judiciary, must be the reviser.”). In essence, the Legislature has set up a regime under which a claimant’s eligibility to file a compensation petition is contingent on whether the prosecutor has performed a legally impossible act. Because there is no rational basis for such a classification, we conclude that Minn. Stat. § 590.11, subd. l(l)(i), as applied to Back, violates the Equal Protection Clause of the Fourteenth Amendment. HI.  The third and final question presented by this case is how to remedy the constitutional violation. Our authority to remedy a constitutional violation, including the possibility of severing the unconstitutional portion of a law, derives from the Minnesota Constitution, and in general, we are to sever as little as possible of an unconstitutional law. See State v. Melchert-Dinkel, 844 N.W.2d 18, 24 (Minn. 2014) (stating that we “attempt to retain as much of the original statute as possible while striking the portions that render the statute unconstitutional”); Associated Builders & Contractors v. Ventura, 610 N.W.2d 293, 306-07 (Minn. 2000). This case requires us to determine how much of the unconstitutional law to excise, with the possibilities ranging from partial severance of the unconstitutional provision to total invalidation of the exoneration-compensation statute. At one end of the spectrum, we could partially sever the prosecutorial-dismissal requirement from Minn. Stat. § 590.11, subd. l(l)(i); or partially sever subdivision l(l)(i) from the remainder of Minn. Stat. § 590.11. A more aggressive approach would be to sever all of Minn. Stat. § 590.11 from the exoneration-compensation statute, a form of full severance; or totally invalidate the exoneration-compensation statute, Minn. Stat. §§ 590.11, 611.362-.368, which would require the Legislature to reenact an entirely new statutory scheme. In this case, one of the narrower options — partially severing subdivision l(l)(i) from Minn. Stat. § 590.11 — fully remedies the constitutional violation without impairing the legislative scheme.4   We do not adopt the narrowest option, proposed by Back and the dissent, which would sever only the prosecutorial-dismissal requirement from Minn. Stat. § 590.11, subd. l(l)(i). Under our severance jurisprudence, we do not excise just a word or a phrase from a provision if “the valid provisions [of the law] are so essentially and inseparably connected with, and so dependent upon, the void provisions that the Legislature would not have enacted the valid provisions without the voided language.” Melchert-Dinkel, 844 N.W.2d at 24 (internal quotation marks omitted); see, e.g., Chapman v. Comm’r of Revenue, 651 N.W.2d 825, 838 (Minn. 2002) (severing the full provision, rather than a single word, because the court could not conclude that the Legislature would have enacted the provision had it known “its preference .,. were [sic] invalid”). It is far from clear, as an initial matter, that the Legislature would have enacted Minn. Stat. § 590.11, subd. l(l)(i), without the prosecutorial-dismissal requirement. After all, the plain language and structure of the exoneration-compensation statute, taken as a whole,, create a significant role for the prosecutor at multiple steps of the process, not just at the initial step of determining whether a claimant has been “exonerated.” See Minn. Stat. § 590.11, subd. 3 (allowing the prosecutor to join or oppose the exonerated individual’s petition for compensation); id., subd. 4 (giving the prosecutor the right to present additional evidence, file a written statement, or make an oral statement at an exoneration-compensation hearing). We therefore do not share the dissent’s confidence that the Legislature would have enacted the provision without some involvement by the prosecutor, given the preference for prose-cutorial involvement elsewhere in the statute. Moreover, the prosecutorial-dismissal requirement and the court-action requirement are “essentially and inseparably connected with,” and “dependent upon,” one another for two reasons. First, the conjunctive “and” connects the. two requirements, indicating that exoneration requires the “concurrence of both grounds.” Farrawn v. Linden Hills Congregational Church, 276 Minn. 84, 149 N.W.2d 689, 696 (1967). Had the objective been to require only one of the two. grounds, making neither ground dependent on the other, then “the disjunctive ‘or’ would have been used.” Id. Second, the two requirements “depend! ] on each other” because they “operat[e] together for the same purpose”: to define “exonerated” and establish who can bring a petition for compensation. Associated Builders, 610 N.W.2d at 307 (quoting Anderson v. Sullivan, 72 Minn. 126, 75 N.W. 8, 9-10 (1898)) (internal quotation marks omitted) (explaining that when other provisions “are connected by subject matter,” they are more likely to be severed as well); State ex rel. Finnegan v. Burt, 225 Minn. 86,29 N.W.2d 655, 657 (1947). Indeed, the other definition of “exonerated,” which applies when a court orders “a new trial on grounds consistent with innocence,” also requires prosecutorial dismissal of charges in the absence of an acquittal.5 See Minn. Stat, § 590.11, subd. l(l)(ii). The pervasive nature of the prosecutorial role throughout the exoneration-compensation statute demonstrates that the prosecutorial-dismissal'requirement is anything but, as the dissent contends, an “error in [ ] drafting.” A true drafting error, often called a “scrivener’s error,” is de-finéd as a “technical error,” such as “transposing characters or omitting an obviously needed word” that “can be rectified without serious doubt about the correct reading.” Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal Texts 439 (2012); see, e.g., State ex rel. Robertson v. Lane, 126 Minn. 78, 147 N.W. 951, 953 (1914) (“[T]he word ‘now' [was] a. misprint for ‘not’ .... ”). Here, by contrast, it seems clear that, in light of the remainder of the exoneration-compensation statute — which involves the prosecutor in some capacity at nearly every stage of the process — the legislative design was to allow the prosecutor to have a say in who qualifies as “exonerated.” It is true that the Legislature picked an inoperative means to express its preference for prosecutorial involvement, but such an error does not mean, as the dissent would conclude, that we should simply discard the prosecutorial-dismissal . requirement and apply whatever remains. See Chapman, 651 N.W.2d at 837 (declining to sever only the word “Minnesota” from the'provision for “Minnesota charitable contribution deduction[s]” because what remained would contradict the legislative preference “not to allow a deduction for .contributions to non-Minnesota charities”). To hold otherwise would allow us, under the guise of severance, to rewrite the exoneration-compensation statute’s' eligibility requirements, a task that is within the Legislature’s purview, not ours. Providing the Legislature with an opportunity to revise the statute is consistent with the separation of powers, a structural principle that the Minnesota Constitution explicitly safeguards. See Minn. Const, art. III, § 1; Chapman, 651 N.W.2d at 838 n.6 (severing a full provision in a statute and noting that the court’s severance “[was], of course, subject to legislative modification”). We do the least damage to the statutory scheme, as well as to the separation of ¡powers itself, when we refrain from speculating as to what the Legislature could have done and instead rely on what thé Legislature actually did. See State v. Hensel, 901 N.W.2d 166, 180, 2017 WL 4052301, at *11 (Minn. Sept. 13, 2017) (discussing how a “shave-a-little-off-here” statute “may well be more sensible, but ... it bears little resemblance to the statute that the Legislature actually passed”); Cone v. Nimocks, 78 Minn. 249, 80 N.W. 1056, 1058 (1899) (Canty, J., concurring in part, dissenting in part) (“[T]his court has no right- ... to speculate or suppose that the [Legislature blundered or was laboring under a mistake when it passed this section.”). CONCLUSION For the foregoing reasons, we reverse the decision of the court of appeals. Reversed. Concurring in part, dissenting in part,. Lillehaug, Hudson, Chutich, JJ.  . The State and Back disagree about whether the reversal of her conviction on sufficiency-of-the-evidence grounds was "consistent with innocence.” The district court did not address this question. The court of appeals concluded that the phrase was ambiguous, but that our reversal of Back’s conviction was "consistent with innocence under any reasonable interpretation of the phrase.” Back, 883 N.W.2d at 623. We need not decide this question here because, regardless of our answer, we conclude below that the prosecutorial-dismissal requirement ’ violates the Equal Protection Clause of the Fourteenth Amendment as applied to Back.   . We evaluate Back's constitutional challenge under the United States Constitution because, if the challenged legislation fails under the federal rational-basis test, it surely would also fail under Minnesota’s rational-basis test. See State v. Garcia, 683 N.W.2d 294, 298-99 (Minn. 2004) (describing the federal rational-basis test as "more deferential”).   . In fact, the State’s argument is inconsistent with the plain language of Minn. Stat. § 590.11, subd. 1. The provision uses an active verb in a clause containing a legislative command, "and the prosecutor dismissed the charges,” to describe the prosecutorial-dis-missal requirement. The use of the active verb, "dismissed,” suggests that the provision is referring to prosecutorial action that actually leads to the dismissal of the charges, not some purely symbolic action by the prosecutor after a court has already dismissed the charges. A prosecutor that voluntarily dismisses extinguished charges has filed a dismissal, but he or she has not “dismissed the charges.”   . As severed, the statute would read as follows: Subdivision 1, Definition. For purposes of this section, "exonerated” means that: (1) a court of this state: (-i)-vacated or reversed-a-judgment of-son-vietion on grounds consistent with — inno-Genee.and the prosecutor dismissed.the charges; or (ii) ordered a new trial on grounds consistent with innocence and the prosecutor dismissed the charges or the petitioner was found not guilty at the new trial; and (2) the time for appeal of the order resulting in exoneration has expired or the order has been affirmed and is final. See Minn. Stat. § 590.11, subd. 1.   . Our decision in this case is limited to the first definition of "exonerated.” We express no opinion about whether Minn. Stat. § 590,11, subd. l(l)(ii), which allows an individual to seek compensation when a court orders a new trial on grounds consistent with innocence and a "prosecutor dismiss [es] the charges or the petitioner [is] found not guilty at a new trial,” raises a similar constitutional problem. See State ex rel. Grozbach v. Common Sch. Dist. No. 65, 237 Minn. 150, 54 N.W.2d 130, 133 (1952) ("It is not necessary in the case at bar to decide whether the other provisions [of tire statutes] are constitutional. Courts will not decide questions of constitutionality unless it is absolutely necessary to do so.”); see also Brockett v. Spokane Arcades, Inc., 472 U.S, 491, 505, 105 S.Ct. 2794, 86 L.Ed.2d 394 (1985) (cautioning that a court "should not extend its invalidation of a statute further than necessary to dispose of the case before it”).